DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.
Response to Amendment
3.	This Office action is responsive to Applicant’s AMENDMENT AFTER ALLOWANCE UNDER 37 C.F.R. § 1.312, originally filed February 10, 2021 and entered with filing of the above RCE.  Claims 9-15 are pending.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0211240 (hereinafter “Maki”) in view of U.S. Patent Application Publication 2014/0082137 (hereinafter “Matoba”).
 	Regarding claim 9, Maki discloses a job processing apparatus that processes a job (image forming apparatus executes print job (paragraph [0059])), comprising: 
 	a storage that stores history information including job histories of processed jobs (history information of jobs recorded in HDD 208 of image forming apparatus (paragraph [0204])); 
 	a processor (CPU 205 controls overall operation of image forming apparatus (paragraph [0050])) that executes instructions causing the job processing apparatus to:
 	display a job history screen using the stored history information and a first object that accepts an instruction to change content to be displayed on the job history screen (job history list 10002 is an area for displaying list of job history records (paragraph [0205]); detailed information button 10007 for displaying detailed information of job history record selected in job history selection checkbox 10005 (paragraph [0206])); and 
 	display, on the job history screen according to an instruction accepted by the first object, (i) a first history information in which one or more job histories of a user that is logged in to the job processing apparatus are displayed without displaying one or more 
 	wherein, when the job history screen for a logged-in user who has been logged in as an administrator is displayed, the first object is displayed (if currently logged-in user is an administrator, CPU displays job history screen 10001 described with reference to Fig. 14B (paragraph [0223]); job history screen in Fig.14B includes display of detailed information button).
 	Maki does not expressly disclose displaying, along with the first object, a second object that accepts an instruction for printing one or more job histories included in the stored history information, when the job history screen for a logged-in user who has been logged in as an administrator is displayed.
 	Matoba discloses an information processing apparatus including a job history management module 305 which obtains job history information from a job history storage unit 308, and displays a job history list on job history screen 600 on operation unit 207 (paragraph [0068]).  The job history screen, similar to the teaching in Maki, includes a detailed information button, and further includes a print list button next to the 
 	The print list button enables a user to obtain a hard copy of the job history list so that the user can analyze and mark up the list at any location away from the information processing apparatus, thereby enhancing convenience for the user.  Thus, it would have been obvious for one of ordinary skill in the art to modify the administrator’s job history screen shown on Fig. 14B of Maki by providing a print list button on the screen, as shown on Fig. 5 of Matoba.
 	Regarding claim 10, Matoba discloses the limitation: wherein the instructions executed by the processor further cause the job processing apparatus to print, according to an instruction accepted by the second object, one or more job histories currently displayed on the job history screen (as set forth above regarding claim 9, the print list button serves as the second object accepting an instruction to print the displayed job history list).
	Regarding claim 11, Matoba further comprises a scanner (scanner unit 205 (paragraph [0032])), wherein a job history of a job for transmitting, to a network, image data that has been generated based on a readout by the scanner is included on the displayed job history screen (scanner unit scans original and generates image data, which is transmitted to transmitting destinations through network 100 (paragraph [0043]); result of transmission job recorded in job history storage unit in storage unit 204 as job history information (paragraph [0044]); job history management module manages history of transmission jobs executed by image forming apparatus, and displays job history screen shown in Fig. 5 on operation unit (paragraph [0046])).

 	Regarding claim 13, both Maki and Matoba disclose the limitation: wherein the stored history information includes identification information of a user who designated execution of a job and an execution result of the job (USER NAME and STATUS, see Maki, Fig. 14B; USER and RESULT, see Matoba, Fig. 5).
 	Regarding claims 14 and 15, Maki discloses a control method for a job processing apparatus (image forming apparatus executes print job (paragraph [0059])), comprising: 
 	storing history information including job histories of processed jobs (history information of jobs recorded in HDD 208 of image forming apparatus (paragraph [0204])); 
 	displaying a job history screen using the stored history information and a first object that accepts an instruction to change content to be displayed on the job history screen (job history list 10002 is an area for displaying list of job history records (paragraph [0205]); detailed information button 10007 for displaying detailed information of job history record selected in job history selection checkbox 10005 (paragraph [0206])); and 
 	displaying, on the job history screen according to an instruction accepted by the first object, (i) a first history information in which one or more job histories of a user that is logged in to the job processing apparatus are displayed without displaying one or more job histories of a user different from the logged-in user or (ii) a second history 
 	wherein, when the job history screen for a logged-in user who has been logged in as an administrator is displayed, the first object is displayed (if currently logged-in user is an administrator, CPU displays job history screen 10001 described with reference to Fig. 14B (paragraph [0223]); job history screen in Fig.14B includes display of detailed information button).  
 	Maki further discloses a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute the control method (program provided to computer from computer-readable medium (paragraph [0228])).
	Maki does not expressly disclose displaying, along with the first object, a second object that accepts an instruction for printing one or more job histories included in the stored history information, when the job history screen for a logged-in user who has been logged in as an administrator is displayed.
 	As set forth above regarding claim 9, Matoba discloses an information processing apparatus including a job history management module 305 which obtains job history information from a job history storage unit 308, and displays a job history list on job history screen 600 on operation unit 207 (paragraph [0068]).  The job history 
 	The print list button enables a user to obtain a hard copy of the job history list so that the user can analyze and mark up the list at any location away from the information processing apparatus, thereby enhancing convenience to the user.  Thus, it would have been obvious for one of ordinary skill in the art to modify the administrator’s job history screen shown on Fig. 14B of Maki by providing a print list button on the screen, as shown on Fig. 5 of Matoba.
 
  	
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D LEE/Primary Examiner, Art Unit 2677